Suit was brought in behalf of Helen Briggs, a minor, and by her parents against the City of Philadelphia, to recover damages for personal injuries suffered by her, due to falling on a defective foot pavement in front of a property, title to which is in the Germantown Trust Company, as trustee, and which her father, Harry Briggs, occupied as tenant, in pursuance of a written lease from the trust company. He had been in possession of the property for thirteen years under a continuing monthly lease, which imposed upon him the obligation to keep the premises in good order and repair. The City of Philadelphia by sci. fa. brought Harry Briggs and Germantown Trust Company in as additional defendants. On the trial the court gave binding instructions in favor of the trust company and the jury rendered a verdict in its favor. It found for the plaintiffs against the city in the sum of $1,200, and in favor of the city against Harry Briggs for a like sum. Judgments were entered on the verdicts, and, from the one in favor of the Germantown Trust Company the city appealed to the Superior Court, which reversed the judgment in the trust company's favor and awarded a *Page 50 
new trial. From this action of the Superior Court we allowed this appeal.
During the course of the trial counsel for plaintiffs made an offer to prove, by Harry Briggs, that the defective condition of the sidewalk had existed for six months, and that he had notified the Germantown Trust Company two months prior to the accident "by going to the Germantown Trust Company and notifying someone on their premises there." A further offer was made to prove that at about the same time a letter was sent by the wife of the witness to the trust company informing it of the condition. The trial judge refused the offers.
It was upon this ruling that the Superior Court reversed the judgment in favor of the trust company, stating, as its view, that if the testimony should be sufficient to show actual notice to the owner of the alleged nuisance, this would have been adequate to warrant recovery over by the city from the trust company of the damages assessed against the former. The Superior Court reached its conclusion from a consideration of an ordinance passed by the city on May 3, 1855, from the provisions of the Act of May 16, 1891, P. L. 75, section 11,53 P. S. section 771, and from certain of our and its own cases.
The ordinance provides: "The footways of all public streets and highways, and the cartways and footways of all private streets, shall be graded, paved and curbed and kept in repair, at the expense of the owners of ground fronting thereon." The Act of 1891, section 11, authorizes municipal authorities to require sidewalks to be laid and kept in repair and after notice from the municipality to the owner to do the work, and upon his failure to comply, to do the work itself and assess the cost upon the owner and file a lien therefor or collect the same by action of assumpsit.
It is said by the Superior Court that the duty thus imposed upon property owners is a matter relating to *Page 51 
the public health and safety, a police regulation, which is nondelegable, that the primary duty is on the owner, so far as the city is concerned, properly to maintain the sidewalk, and that the neglect so to do imposes a liability which is not shifted to the lessee. Whether or not we agree with these general observations, which seem to us to be the foundations for that court's conclusion, we think they are not pertinent to the inquiry which this case develops. We are not confronted with notice by the city to the property owner (when that situation arises will be time to conclude about its effect), but with alleged notice by a tenant who was himself bound to make the repair. A tenant cannot shift responsibility to his landlord in this way nor can the city acquire any advantage against the owner because of the action of his tenant.
After full consideration of all prior cases, we decided in Philadelphia v. Merchant  Evans Co., 296 Pa. 126, and Bruder v. Philadelphia, 302 Pa. 378, that the owner in possession of a property is primarily responsible for a defective sidewalk in front of it, but if he is out of possession, because of a lease of the entire property, his liability ceases and the tenant is liable for injuries occurring to a third person because of a failure to repair a sidewalk; that the landlord is liable for defects existing at the time of executing the lease, but where the premises become defective, while in the occupancy and control of the tenant, he alone is liable. The latter is the situation here.
As before stated, the Superior Court turns the case on the notice from the tenant to the owner. Such notice can have no effect because the tenant cannot relieve himself from his duty and responsibility by giving it. The ordinance and the Act of Assembly of May 16, 1891, P. L. 75, section 11,53 P. S. section 771, referred to by the Superior Court have no bearing on the matter of notice by the tenant to his landlord; they simply fix the duty of the owner so far as the maintenance of *Page 52 
sidewalks is concerned, and prescribe the remedies of the city against him if he fails to fulfill it, — that the city may do the work and recover the expense from the property or from him personally. They do not deal in any manner with the city's right to recover from him damages which may in the first instance be recovered from it: Newcastle v. Kurtz, 210 Pa. 183,187. The statutes in no event can be applied to the pending case, because even the right of the city to recover the cost of repairs must be based upon notice given by it to the property owner. In none of our cases cited by the solicitors for appellee (Ashley v. Lehigh  Wilkes-Barre Coal Co., 232 Pa. 425; Brookville Borough v. Arthurs, 130 Pa. 501, 152 Pa. 334; Gates v. Penna. R. R. Co., 150 Pa. 50; McLaughlin v. Kelly,230 Pa. 251; Dutton v. Lansdowne Borough, 198 Pa. 563) was a notice given by tenant to owner. Mintzer v. Greenough, 192 Pa. 137, somewhat relied upon by appellee, was overruled in Lindstrom v. Pennsylvania Co., 212 Pa. 391, 394.
We are of opinion that the offers of evidence, to prove notice by the tenant to the appellee, were properly rejected by the trial court, and that the Superior Court erred in reversing the judgment in favor of the Germantown Trust Company because of their rejection.
The judgment of the Superior Court is reversed and that of the Court of Common Pleas is reinstated and affirmed.